Title: From James Madison to William C. C. Claiborne, 20 February 1804
From: Madison, James
To: Claiborne, William C. C.



(Private & Confidential)
Dear Sir,
Washington February 20—1804
It being understood that Morales means to settle himself at New Orleans, and that his temper and his treasures, his connections and his views, may render him a mischievous member of the society, his removal to some other part of the United States, where he would be unimportant and harmless, would be agreeable to the President. Perhaps it may be in your power to bring this about, without violating any principle which ought to be respected, on such an occasion. It may have weight with him merely to know that his continuance in Louisiana attracts the notice of the Government and that he would be perfectly secure in other situations where his wealth could be engaged with more advantage. The case however is left to your own judgment both in its merits and its arrangment. I have the honor to be, Sir, With great respect & esteem your most obed.
James Madison
 

   
   FC (DLC). FC is a letterpress copy; in a clerk’s hand, signed by JM.


